___________

     No. 95-2574
     ___________

Northeastern Living Center, Inc.,   *
                                        *
           Appellee,                    *
                                        *
     v.                                 *
                                        *
Lake Region Development, Inc.,          *
a corporation; Marshall Manor,          *
Inc., a corporation,                    *
                                        *
           Defendants,                  *
                                        *
Robert B. Marx,                         *
                                        *
           Appellant,                   *
                                        *
Janelle E. Marx,                        *
                                        *
           Defendant.                   *

     ___________
                                            Appeals from the United States
     No. 95-2774                            District Court for the
     ___________                            District of South Dakota.


Northeastern Living Center, Inc.,   *          [UNPUBLISHED]
                                        *
           Appellee,                    *
                                        *
     v.                                 *
                                        *
Lake Region Development, Inc.,          *
a corporation; Marshall Manor,          *
Inc., a corporation,                    *
                                        *
           Defendants,                  *
                                        *
Janelle E. Marx,                        *
                                        *
           Appellant.                   *
     ___________

     No. 95-3002
     ___________

Northeastern Living Center, Inc.,        *
                                             *
              Appellee,                      *
                                             *
     v.                                      *
                                             *
Lake Region Development, Inc.,               *
a corporation; Marshall Manor,               *
Inc., a corporation,                         *
                                             *
              Defendants,                    *
                                             *
Robert B. Marx,                              *
                                             *
              Appellant,                     *
                                             *
Janelle E. Marx,                             *
                                             *
              Defendant.                     *

                                     ___________

                      Submitted:     June 12, 1996

                            Filed:   June 24, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     These appeals result from the debt collection action and bankruptcy
proceedings involving Lake Region Development, Inc. (Lake Region), and a
Lake Region subsidiary, Marshall Manor Incorporated (Marshall Manor).     In
1983, appellants Robert Marx and Janelle Marx both executed personal
"Guaranty Agreements" promising to pay any indebtedness owed on behalf of
Lake Region and Marshall Manor, in exchange for a $738,000 loan to the
corporations.     Lake Region and Marshall Manor defaulted on the loan and
Northeastern pursued collection.          In 1993, following his involuntary
bankruptcy, Robert Marx was dismissed as a defendant.        Lake Region and
Marshall Manor filed petitions for bankruptcy and an adversary proceeding
against Northeastern in the Bankruptcy court.


     The district court1 withdrew the reference to the bankruptcy court of
the bankruptcy proceedings, then conducted a one-day trial in January 1995,
addressing    both   the   debt   collection   proceedings   and   the   bankruptcy
proceedings.      Following the trial, the district court dismissed the
bankruptcy proceedings as filed in bad faith, and found that Lake Region,
Marshall Manor, and Janelle Marx were jointly and severally liable to
Northeastern for a total of $1,154,959.70.         Robert Marx and Janelle Marx
have separately appealed various orders entered in the district court.
Lake Region and Marshall Manor have not appealed.


     As to Robert Marx, we affirm the district court's denial of his
motion to intervene as untimely.        In all other respects, we dismiss his
appeal for lack of standing.      We deny his motion to supplement the record.


     As to Janelle Marx, we affirm the district court's judgment and its
denial of her Rule 59(a) motion.        The record shows she had actual notice
of the trial, and the arguments she raises on appeal either were not raised
below, challenge the district court's credibility determinations, or raise
defenses of the corporate defendants, which she may not raise under South
Dakota Law.    See United States Fire Ins. Co. v. Kresser Motor Serv., Inc.,
26 F.3d 91, 95 (8th Cir. 1994); Wilson v. Lambert, 789 F.2d 656, 658 (8th
Cir. 1986); International Multifoods Corp. v. Mardian, 379 N.W.2d 840, 841-
44 (S.D. 1985).


     Accordingly, the judgments are affirmed.




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-